United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, CARDISS COLLINS
POST OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1214
Issued: November 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2012 appellant filed a timely appeal from a November 9, 2011 nonmerit
decision of the Office of Workers’ Compensation (OWCP). As there is no merit decision
regarding the issue on appeal that was issued within 180 days of the filing of this appeal, the
Board lacks jurisdiction to review the merits of her claim.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1

20 C.F.R. § 501.3(e).

2

5 U.S.C. §§ 8101-8193.

On appeal, appellant generally asserts that she is entitled to back pay beginning
July 25, 2006.
FACTUAL HISTORY
This case has previously been before the Board. In an October 6, 2008 decision, the
Board affirmed a January 3, 2008 OWCP decision which found that appellant failed to establish
that she was unable to work eight hours a day beginning July 25, 2006 due to her September 25,
2005 employment injury.3 By order dated January 27, 2010, the Board dismissed her appeal for
lack of jurisdiction because there was no final OWCP decision issued within one year of the
appeal.4 In an October 7, 2011 decision, the Board found that appellant did not establish that she
was entitled to a schedule award for the accepted conditions of postconcussion syndrome and
panic disorder without agoraphobia and that OWCP properly refused to reopen her case for
further consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).5 The law and
facts of the previous Board decisions and orders are incorporated herein by reference.6
Appellant retired effective November 1, 2009. On October 27, 2011 she requested
reconsideration on the issue of whether she was entitled to be back pay beginning July 25, 2006,
when she began working four hours a day. Appellant submitted a claim for compensation and a
June 10, 2011 report in which Dr. Andrew Hendrix, a Board-certified physiatrist, reported the
history of injury, past medical history and her current complaints.
By decision dated November 9, 2011, OWCP denied appellant’s reconsideration request
on the grounds that her request was untimely filed and that she failed to present clear evidence of
error on the part of OWCP.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.7
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.8
Its regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding
3

Docket No. 08-1217 (issued October 6, 2008).

4

Docket No. 09-1458 (issued January 27, 2010).

5

Docket No. 11-622 (issued October 7, 2011).

6

Appellant, a mail processor, sustained work-related postconcussion syndrome and panic disorder on
September 25, 2005 when she was struck on the head by a shelf. She returned to four hours of modified duty on
March 18, 2006 and to eight hours of modified duty on July 18, 2006. Appellant returned to a four-hour workday on
July 25, 2006 and submitted claims for compensation for four hours a day.
7

20 C.F.R. § 10.607(b) (2011); see Gladys Mercado, 52 ECAB 255 (2001).

8

Cresenciano Martinez, 51 ECAB 322 (2000).

2

the one-year filing limitation set forth section 10.607 of OWCP regulations, if the claimant’s
application for review shows “clear evidence of error” on the part of OWCP.9 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.10
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.11
OWCP’s procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.12 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.13
ANALYSIS
The only decision before the Board is the November 9, 2011 decision in which OWCP
denied appellant’s request for reconsideration on the grounds that the request was untimely filed
and failed to demonstrate clear evidence of error. Appellant requested reconsideration regarding
her entitlement to wage-loss compensation beginning July 25, 2006. The Board finds that, as
more than one year has elapsed between the most recent merit decision on this issue, the Board’s
October 6, 2008 decision and her request for reconsideration dated October 27, 2011, her request
for reconsideration was untimely.14

9

20 C.F.R. § 10.607 (2011).

10

See Alberta Dukes, 56 ECAB 247 (2005).

11

Robert G. Burns, 57 ECAB 657 (2006).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 1.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
13

Nancy Marcano, 50 ECAB 110 (1998).

14

20 C.F.R. § 10.607(a) (2011).

3

The Board also finds that appellant failed to establish clear evidence of error. On
reconsideration appellant requested that OWCP reconsider whether she was entitled to back pay
from July 25, 2006 to October 31, 2009, when she retired. In a merit decision dated January 3,
2008 decision, OWCP denied modification of a December 11, 2006 decision that denied her
claim that she was unable to work eight hours a day beginning July 25, 2006. In an October 6,
2008 decision, the Board affirmed the January 3, 2008 decision.15 Absent further merit review of
this issue by OWCP pursuant to section 8128 of FECA, this issue is res judicata.16
On appeal, appellant again contends entitlement back pay from July 2006. As discussed
above, this issue was addressed in OWCP’s merit decision dated January 3, 2008 and affirmed
by the Board on October 6, 2008, the last merit decision on this issue. Without further merit
review by OWCP, the Board has no jurisdiction to review the matter.
The term “clear evidence of error” is intended to represent a difficult standard and the
argument provided here is not the type of positive, precise and explicit evidence which
manifested on its face that OWCP committed an error.17 As the evidence and argument
submitted are of insufficient probative value to shift the weight of evidence in favor of appellant
and raise a substantial question as to the correctness of the January 3, 2008 OWCP decision, she
has not established that OWCP committed error by its November 9, 2011 decision.18 The Board
therefore finds that, in accordance with its internal guidelines and with Board precedent, OWCP
properly performed a limited review of the argument and evidence submitted by appellant with
her October 27, 2011 reconsideration request to ascertain whether it demonstrated clear evidence
of error in the January 3, 2008 decision and correctly determined that it did not and thus denied
her untimely request for a merit reconsideration on that basis.19
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and that
she failed to establish clear evidence of error. OWCP therefore properly denied a merit review
of her claim.

15

Supra note 3.

16

See Robert G. Burns, supra note 11; Clinton E. Anthony, Jr., 49 ECAB 476 (1998). A decision of the Board is
final upon the expiration of 30 days from the date of the decision. 20 C.F.R. § 501.6(d) (2009).
17

Robert G. Burns, supra note 11.

18

Nancy Marcano, supra note 13.

19

20 C.F.R. § 10.607(b) (2011); see D.G., 59 ECAB 455 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

